KEARNEY, Judge pro tem.
For the reasons this day set forth in McMorris v. Hanover Insurance Company et al., La.App., 175 So.2d 697, it is ordered, adjudged and decreed that the judgment of the trial court rejecting plaintiff’s demand be and the same is hereby reversed and it is ordered, adjudged and decreed that there he judgment herein in favor of plaintiff, Ann M. Finch, and against defendant, Flan-over Insurance Company, in the sum of $500.00, together with legal interest thereon from date of judicial demand, until paid, and all costs.
Reversed and rendered.